    Case: 1:20-cv-00251-TSB-KLL Doc #: 9 Filed: 05/18/20 Page: 1 of 3 PAGEID #: 56




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

DERRICK SWEETING,                                            Case No. 1:20-cv-251
     Plaintiff,
                                                             Black, J.
        vs                                                   Litkovitz, M.J.

WARDEN RICHARD ERDOS,                                        REPORT AND
    Defendant.                                               RECOMMENDATION


        Plaintiff, a prisoner at the Southern Ohio Correctional Facility, initiated this action by

filing a motion for production of documents. (Doc. 1). Plaintiff’s initial filing included a

request to produce documents, a declaration, and interrogatories. Because no complaint, filing

fee, motion for leave to proceed in forma pauperis, summons forms, or service copies were

submitted with plaintiff’s filing, the undersigned issued a Deficiency Order on April 2, 2020.

(Doc. 2). Plaintiff was ordered to pay the full filing fee or submit to the Court an in forma

pauperis application and certified copy of plaintiff’s prison trust fund account statement (or

institutional equivalent) within thirty (30) days. Plaintiff was further ordered to submit a

complaint form with a service copy of the complaint, a summons form, and a United States

Marshal form for each named defendant also within thirty (30) days of the date of this Order.

        To date, more than thirty days after the Court’s April 2, 2020 Order, plaintiff has failed to

comply with the Court’s Order. 1 Plaintiff has submitted the certificate and signature pages of an

in forma pauperis application packet (see Doc. 7), but has failed to provide a complaint, service

copies, and service forms as ordered.




1
  Plaintiff has filed several motions which are not responsive to the Deficiency Order. (Doc. 3, 4, 5, 6, 8).
Plaintiff’s motion to amend (Doc. 8) appears to have been incorrectly captioned with this case number, as the
motion appears to be intended for Case No. 1:20-cv-290 and has also been docketed in that case. See Sweeting v.
Warden, Case No. 1:20-cv-290 (Dlott, J.; Litkovitz, M.J.) (April 13, 2020) (Doc. 6, 7).
  Case: 1:20-cv-00251-TSB-KLL Doc #: 9 Filed: 05/18/20 Page: 2 of 3 PAGEID #: 57




        “District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–631 (1962). See also Jourdan v. Jabe, 951

F.2d 108, 109 (6th Cir. 1991). Failure of a party to respond to an order of the court warrants

invocation of the Court’s inherent power. See Fed. R. Civ. P. 41(b). Accordingly, this case

should be dismissed for plaintiff’s failure to comply with the Court’s April 2, 2020 Order. In re

Alea, 286 F.3d 378, 382 (6th Cir. 2002).

        It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

        IT IS SO RECOMMENDED.




Date:   5/15/2020
                                                    Karen L. Litkovitz
                                                    United States Magistrate Judge




                                                2
  Case: 1:20-cv-00251-TSB-KLL Doc #: 9 Filed: 05/18/20 Page: 3 of 3 PAGEID #: 58




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DERRICK SWEETING,                                     Case No. 1:20-cv-251
     Plaintiff,
                                                      Black, J.
       vs                                             Litkovitz, M.J.

WARDEN RICHARD ERDOS,
    Defendant.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
